       Case 1:20-cv-01280-JEJ Document 18 Filed 09/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARLENE BRADY                          :         1:20-CV-1280
                                       :
                 Plaintiff,            :
                                       :
           v.                          :         Hon. John E. Jones III
                                       :
W.C. ESHENAUR & SON, INC.              :
                                       :
                 Defendant.            :


                                   ORDER

                              September 29, 2020

     In conformity with the Memorandum issued on today’s date, IT IS

HEREBY ORDERED THAT:

  1. Defendant’s motion to dismiss (Doc. 7) is GRANTED.

  2. Plaintiff’s complaint (Doc. 1) is DISMISSED.

  3. The Case Management Conference set for September 30, 2020, at 11:30 am

     is CANCELLED.

  4. The Clerk of the Court SHALL CLOSE the file on this case.



                                           /s/ John E. Jones III
                                           John E. Jones III, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
